DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 In the office action, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamasaki (US 2011/0055502).



Regarding claim 2, Yamasaki discloses the recording device according to claim 1, wherein the determination reference value obtaining section obtains, as the determination reference value, a value indicative of a degree of a change among the signal values during the reference time period, and the recording control section determines, on a basis of a change value exceeding a threshold value [e.g. the threshold range] selected on a basis of the determination reference value, that the recording start condition has become satisfied, the change value indicating a degree of a change among the signal values after the reference time period has elapsed.



Regarding claim 4, Yamasaki discloses a recording method [e.g. fig. 3/10], comprising: a determination reference value obtaining section step of obtaining a determination reference value on a basis of signal values during a reference time period, the reference time period being a predetermined time period after a start of input of time-series signal values, the determination reference value indicating a feature of the signal values during the reference time period, and a recording control step of (i) obtaining information on a recording start condition on a basis of the determination reference value, the recording start condition indicating whether, as compared to the signal values during the reference time period, there has been a large change among signal values after the reference time period has elapsed, and (ii) starting recording signal values in response to the recording start condition becoming satisfied. [Please see matching elements in claim 1 rejection]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842